TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00431-CR




                             Michael Patrick Kennedy, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2006-016, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Michael Patrick Kennedy seeks to appeal from a judgment of conviction for

aggravated assault. Sentence was imposed on March 31, 2006. There was a timely motion for new

trial. The deadline for perfecting appeal was therefore June 29, 2006. Tex. R. App. P. 26.2(a)(2).

Notice of appeal was mailed on July 18 and filed on July 19, 2006. Under the circumstances, we

lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for

want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 7, 2006

Do Not Publish




                                              2